Opinion issued April 8, 2004















In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00975-CR
____________

DUSTIN CLARK, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 23rd District Court
Brazoria County, Texas
Trial Court Cause No. 43,721



 
MEMORANDUM  OPINION
               Appellant Dustin Clark pleaded guilty to assault on a public servant without
a plea bargain agreement.  He also pleaded true to the elements in an enhancement
paragraph that he had a prior felony conviction.  The trial court assessed punishment
at confinement for seven years.  We affirm.
               Appellant’s appointed counsel, Kelly L. Gatewood, State Counsel for
Offenders office, filed a motion to withdraw as counsel and a brief concluding that
this appeal is without merit.  Counsel’s brief meets the requirements of Anders v.
California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967), by presenting a
professional evaluation of the record that demonstrates the lack of arguable grounds
of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978); Moore v.
State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992, pet. ref’d).
               Counsel represents that she served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is without merit.
               We therefore affirm the judgment of the trial court.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.).
               It is so ORDERED. 
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.
Do not publish.  Tex. R. App. P. 47.2(b).